DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action  is in response to the communication field on 12/27/2021.
The Terminal Disclaimer (TD) filed on 01/04/2022 has been accepted and placed in file for the record.
Claims 21-24 were previously cancelled.
Claims 1-20 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, on line 11, change “in the region of interest’ into --- in a region of interest ----. 
In claim 1, online 13, change “a region of interest’ into --- the region of interest ---. In claim 1, on lines 15-16, change “a subset of sub-polygons” into --- a subset of the sub- polygons ---. 

In claim 1, on line 18, change “sub-polygon” into --- sub-polygon of the sub-polygons ---. In claim 1, on line 19 change “a first set of data in the index system” into --- to a first set of data in the index system ---.
In claim 1, on lines 19-20, change “to sub-polygons” into --- to the sub-polygons ---.
In claim 1, on line 23, change “sub-polygon’” into --- sub-polygon of the sub-polygons ---. In claim 1, on line 23, change “a second set of data in the index system’ into --- to a second set of data in the index system ---.
In claim 3, on line 2, change “the first set of bits of the one or more bits in the query identifier” into --- a first set of bits of one or more bits in a query identifier ---.
In claim 4, on line 2, change “the query identifier’ into --- a query identifier ----.
In claim 4, on line 4, change “a service’ into --- the service ---.
In claim 4, on line 4, change “a client device over a communication network” into --- the client device over the communication network ---.
In claim 5, on line 2, change “the query identifier’ into --- a query identifier ----.
In claim 5, on line 3, change “to a client’ into --- to the client ---.
In claim 5, on line 4, change “a communication network” into --- the communication network ---.
In claim 6, on line 2, change “the first set of bits of the one or more bits in the query identifier’ into --- a first set of bits of one or more bits in a query identifier ---.
In claim6, on line 3, change “the bits in the index” into --- bits in the index ---.
In claim 6, on line 3, change “the second set of bits” into --- a second set of bits ---.

In claim 9, on line 8, change “the client device is located in the region of interest’ into --- a client device is located in a region of interest ---.
In claim 9, on line 9, change “the location identifier’ into --- a location identifier ---.
In claim 9, on line 9, change “a region of interest’ into --- the region of interest ----.
In claim 9, on lines 12-13, change “a subset of sub-polygons’” into --- a subset of the sub- polygons ---.
In claim 9, on line 13, change “comparing comprises” into --- the comparing further comprises ---.
In claim 9, on line 15, change “sub-polygon” into --- sub-polygon of the sub-polygons ---. In claim 9, on line 16 change “a first set of data in the index system” into --- to a first set of data in the index system ---.
In claim 9, on lines 16-17, change “to sub-polygons” into --- to the sub-polygons ---.
In claim 9, on line 20, change “sub-polygon’” into --- sub-polygon of the sub-polygons --. In claim 9, on line 20 change ““a second set of data in the index system’ into --- to a second set of data in the index system ---.
In claim 11, on line 2, change “the first set of bits of the one or more bits in the query identifier” into --- a first set of bits of one or more bits in a query identifier ---.
In claim 12, on line 2, change “the query identifier’ into --- a query identifier ---.
In claim 12, on line 4, change “a client device over a communication network” into --- the client device over the communication network ---.
In claim 13, on line 2, change “the query identifier’ into --- a query identifier ---.

In claim 14, on line 2, change “the first set of bits of the one or more bits in the query identifier to the bits in the index system” into --- a first set of bits of one or more bits in a query identifier to bits in the index system ---.
In claim 14, on line 2, change “the second set of bits” into --- a second set of bits ---.
In claim 15, on line 2, change “a client device over a communication network” into --- the client device over the communication network ---.
In claim 17, on line 10, change “in the region of interest’ into --- a region of interest ----. In claim 17, on line 12, change “a region of interest’ into --- the region of interest ---.
In claim 17, on lines 14-15, change "a subset of sub-polygons” into --- a subset of the sub-polygons ---.
In claim 17, on line 15, change “comparing comprises’ into --- the comparing further comprises ---.
In claim 17, on line 17, change “sub-polygon’” into ---sub-polygon of the sub-polygons ----. 
In claim 17, on line 18, change “a first set of data” into --- to a first set of data ---.
In claim 17, on lines 18-19, change “to sub-polygons’” into --- to the sub-polygons ---.
In claim 17, line 22, change “sub-polygon” into --- sub-polygon of the sub-polygons ---.
In claim 17, on line 22, change “a second set of data” into --- to a second set of data ---. in claim 19, on line 2, change “the first set of bits of the one or more bits in the query” into --- a first set of bits of one or more bits in a query ---.
In claim 20, on line 3, change “detemline” into --- determine ---.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the combined features --- comparing a first portion of the location identifier, the first portion corresponding to a lower-precision sub-polygon, to a first set of data in the index system corresponding to sub-polygons in the region of interest; and comparing a second portion of the location identifier, the second portion corresponding to a higher-precision sub-polygon, to a second set of data in the index system corresponding to the sub-polygons in the region of interest --- as recited in or within the context of, particularly, claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/          Primary Examiner, Art Unit 2643                                                                                                                                                                                              3/4/2022